99Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wloczysiak et al. (20160322997), see submitted IDS filed 10/13/2021, hereinafter called WLOCZYSIAK.
Regarding claim 1, WLOCZYSIAK (Fig. 53B) discloses a receiver having plurality of LNAs coupled to an antenna (ANT), wherein antenna (ANT) as disclosed in the specification can also be a multiple frequency bands comprising: at least one low-noise amplifier circuit (LNA); a SWITCHING NETWORK can be read as a reception input switch that selectively transmits each of a first received signal output from a first filter circuit and a second received signal output from a second filter circuit, see FILTERS/MULTIPLEXER, to the at least one low-noise amplifier circuit (LNA); and tunable matching circuit (Z) can be read as a tuning circuit that adjusts impedance matching between the first and second filter circuits and the at least one low-noise amplifier circuit, wherein the tuning circuit is connected between the reception input switch and the at least one low-noise amplifier circuit, and wherein the reception input switch selectively transmits each of the first received signal and the second received 
Regarding claim 4, see claim 1 above and further discloses identical frequency range. This is inherently seen in WLOCZYSIAK (Fig. 53B), wherein the receiver is connected to a single source ie. an antenna, it is obvious the received signals are in an identical frequency and vice versa.
Regarding claim 6, see claim 1 above and further discloses identical frequency range. This is inherently seen in WLOCZYSIAK (Fig. 53B), wherein the receiver is connected to a multiple frequency bands ie. antennas, it is obvious the received signals are in different frequency ranges.
Regarding claim 7, further comprising: at least one reception output terminal (OUT) through which the first received signal and the second received signal amplified by the at least one low-noise amplifier circuit are output.  

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 8-20 call for, among others, at least one transmission input terminal; at least one power amplifier circuit that receives a first transmission signal and a second transmission signal through the at least one transmission input terminal; a first filter circuit that passes the first transmission signal; a second filter circuit that passes the second transmission signal; at least one transmission output terminal through which the first transmission signal and the second transmission signal from the first and second filter circuits are output; a transmission output switch that selectively transmits each of the first transmission signal and the second transmission signal output from the at least one power amplifier circuit to the respective first and second filter circuits; a first tuning circuit that adjusts impedance matching between the at least one power amplifier circuit and the at least one transmission output terminal; at least one low-noise amplifier circuit; a reception input switch that selectively transmits each of a first received signal output from a first filter circuit and a second received signal output from a second filter circuit to the at least one low-noise amplifier circuit; and a second tuning circuit that adjusts impedance matching between the first and second filter circuits and the at least one low-noise amplifier circuit, wherein the second tuning circuit is connected between the reception input switch and the at least one low-noise amplifier circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843